—In an action, inter alia, to recover damages for assault and battery, the defendant Joseph DeLorenzo appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated July 28, 1998, which denied his motion to compel the defendant City of New York to pay legal fees and disbursements for his defense by independent counsel in this action.
Ordered that the order is affirmed, with costs.
The appellant failed to commence a timely proceeding pursuant to CPLR article 78 challenging the Corporation Counsel’s determination dated January 30, 1996 (see generally, Matter of Williams v City of New York, 64 NY2d 800; Matter of De-Respiris v New York City Tr. Auth., 251 AD2d 503). Accordingly, the Supreme Court properly denied the appellants’ motion to compel the City of New York to pay his legal fees pursuant to Public Offices Law § 18 (3). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.